BLAIR, J.
This cause was heard by the Springfield Court of Appeals. It was transferred here because one of the judges deemed the majority opinion in conflict with a decision of this court. We have reached the conclusion that the majority opinion of the Court o.f Appeals is correct. We think it properly distinguishes the decisions relied on by the dissenting judge. In accordance with the views expressed in that opinion (Williams Cooperage Co. v. Quercus Lumber Co., 187 Mo. App. 373) the 'judgment is reversed and the cause remanded.
All concur.